           Case 1:20-cr-00291-RA Document 30 Filed 12/10/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 12/10/2020


 UNITED STATES OF AMERICA,
                                                                 No. 20-CR-291 (RA)
                                  v.
                                                                        ORDER
               GREGORY MELLA,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

         The CourtCall conference is scheduled for Friday December 11, 2020 at 9:00

a.m. Members of the public and the press can use the following dial-in information:

         Dial-In Number: 855-268-7844

         Access Code: 32091812#

         PIN: 9921299#

SO ORDERED.

Dated:     December 10 2020
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
